United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3821
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Aaron E. Stanley,                       *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 14, 2005
                                Filed: November 16, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Aaron Stanley appeals the 37-month prison sentence the district court1 imposed
after he pleaded guilty to possessing a firearm after having been convicted of a crime
punishable by imprisonment for a term exceeding one year, in violation of 18 U.S.C.
§§ 922(g)(1), 924(a)(2). Stanley’s counsel has moved to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is
“too severe.” In a pro se supplemental brief, Stanley argues that he has received
ineffective assistance of counsel, that the district court relied on an impermissible

      1
      The Honorable Nanette K. Laughery, United States District Judge for the
Western District of Missouri.
factor--his past criminal behavior--in determining his sentence, and that he should
have been granted downward departures under U.S.S.G. §§ 5K2.11 and 4A1.3(b)(1).

       These arguments fail. Construing the Anders brief argument as an Eighth
Amendment challenge, Stanley’s sentence does not violate the Eighth Amendment.
See United States v. Farmer, 73 F.3d 836, 840 (8th Cir.) (only in very narrow
circumstances has punishment within statutory limits been held to violate Eighth
Amendment; holding that life in prison without parole under “three-strikes” law does
not violate Eighth Amendment), cert. denied, 518 U.S. 1028 (1996). The district
court’s denial of a downward departure under the Guidelines is unreviewable. See
United States v. Frokjer, 415 F.3d 865, 874 (8th Cir. 2005) (district court’s denial of
downward departure is essentially unreviewable unless court had unconstitutional
motive or erroneously believed it lacked authority to depart). Stanley’s ineffective-
assistance claim should be raised in 28 U.S.C. § 2255 proceedings. See United States
v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003). Finally, there was nothing improper
about the court relying on Stanley’s prior criminal behavior when sentencing him.
See United States v. Blakney, 941 F.2d 114, 118 (2d Cir. 1991) (defendant’s criminal
history category focuses on deeds and experiences of particular defendant, and is
generally intended to aid analysis of what sentence will best serve four general
purposes of sentencing identified in Guidelines--deterrence, incapacitation, just
punishment, and rehabilitation).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                         -2-